COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-175-CV


ANN BOENIG                                                        APPELLANT

                                              V.

STARNAIR, INC.                                                      APPELLEE

                                          ------------

            FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant Ann Boenig is attempting to appeal from a trial court order

granting the motion for summary judgment of Appellee StarnAir, Inc.        But

according to Boenig’s notice of appeal, the order “has not yet been signed” by

the trial judge. On April 30, 2008, we notified Boenig of our concern that this

court lacked jurisdiction over her appeal because there was no final or



      1
          … See T EX. R. A PP. P. 47.4.
appealable order and, as a result, no final judgment. We also informed Boenig

that her appeal was subject to dismissal unless she or any party desiring to

continue the appeal filed a response with this court by May 12, 2008, showing

grounds for continuing the appeal. No response has been filed.

      Ordinarily, this court lacks jurisdiction over an appeal that is not based on

a signed trial court order. See T EX. R. A PP. P. 25.1(b) (providing that filing of

notice of appeal invokes appellate court’s jurisdiction as to trial court’s

judgment or order appealed from).           Unless an exception applies, a final

judgment or order disposing of all of the parties and issues in a case is a

prerequisite to an appeal. See Park Place Hosp. v. Estate of Milo, 909 S.W.2d
508, 510 (Tex. 1995).        Because there is no final judgment or appealable

interlocutory order, we dismiss this case for want of jurisdiction. See T EX. R.

A PP. P. 42.3(a), 43.2(f).




                                              PER CURIAM

PANEL D: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: June 5, 2008




                                        2